DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawing is blurry and lacks sufficiently dark, distinct lines that allow for adequate reproduction (Fig 1).
The reference character “15” appears to be missing a comma before the character.
The rectangular boxes require descriptive text labels (Fig 7).  See 37 CFR 1.83(a).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-10, 16, and 19 are objected to because of the following informalities:  
The phrase “in substance” should be removed since it is considered unnecessary (Claim 4, Line 5).
The phrase “bonded or welded or bonded and welded” should be changed to --bonded and/or welded-- to make it clearer Claim 5, Line 2).
The phrase “a non-positive locking connection or a positive locking connection or both a non-positive and positive locking connection” should be changed to --a non-positive locking connection and/or a positive locking connection-- to make it clearer (Claim 6, Lines 3-5).
The phrase “non-positive” and “positive” should be replaced with --female-- and --male--respectively to make it clearer and to show these are female and male connections (Claim 6, Lines 3-5; Claim 19, Lines 2-3).
The phrase “the bag section or the tray section or both the bag section and the tray section” can be replaced with --the bag section and/or the tray section-- to make it clearer (Claim 7, Lines 1-2; Claim 8, Lines 1-2).
Claim 9 can be rewritten as: 
--A breathing bag in accordance with claim 4, wherein: the mounting section, the connection component, and/or the sealing component are injection molded and manufactured together with the bag section in a multicomponent injection process; or the counter-mounting section, the counter-connection component, and/or the sealing component are injection molded and manufactured together with the tray section in a multicomponent injection process; or the mounting 
Claim 10 can be rewritten as:
--A breathing bag in accordance with claim 1, wherein a surface of the bag section and/or a surface of the tray section has a roughened configuration, the surface of the bag section and/or the surface of the tray section faces the enclosed inner volume-- to make it clearer and to fix the grammatical error (Claim 10).
Claim 16 can be rewritten as:
--A breathing bag in accordance with claim 15, wherein the fastening section and/or the counter-fastening section comprise a sealing section for sealing the valve body against the junction area-- to make it clearer and to fix the typographical and grammatical error (Claim 16).
Claim 19 can be rewritten as:
--A breathing bag in accordance with claim 1, wherein the bag section further comprises a frame component for a positive-locking and/or non-positive locking arrangement of a breathing bag plate-- to make it clearer (Claim 19).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “in some sections” (Line 2).  This statement is indefinite because it is unclear if the bag and tray are different materials or the bag and tray are made of the same material but have sections or portions that are different materials.  It appears the applicant was trying to say the bag has a section or portion that is a different material from a section or portion of the tray.  However, it is unclear what these sections are and to what extent are the bag and tray different in terms of materials.  Therefore, the difference in materials between the bag and tray cannot be determined.  For examination purposes, the claim limitation will be interpreted as the bag and tray are made of different materials.
Claim 6 states “the locking connection” (Line 5).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say the non-positive and/or positive locking connection.  However, it is unclear which locking connection this is referring to since there are multiple options of locking connections involved.  Therefore, the identity of the locking connection cannot be determined.  For examination purposes, the claim limitation will be interpreted as the non-positive and/or positive locking connection.

Claim 18 states “essentially” (Line 2).  The term “essentially” is a relative term which renders the claim indefinite.  The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “essentially” does not provide any idea of how different the shape or configuration can be in order to meet the claim limitations.  It is possible that the shape or configuration can be drastically different and still meet the shape or configuration.  Therefore, the broadness of “essentially” cannot be determined.  For examination purposes, the claim limitation will be interpreted as the shape or configuration shares at least a section of the shape or configuration.  Similar rejections are applied to Claim 21 (Line 2).
Claim 20 states “a breathing bag plate” and “configured integrally with the bag section and the breathing bag plate” (Lines 1-2).  This statement is indefinite because it is unclear how the breathing bag plate can be configured integrally to itself.  It appears the applicant was trying to say that the breathing bag plate is configured integrally with the bag section.  However, the addition of “breathing bag plate” as being configured integrally adds confusion to the claim.  
Claim 21 states “double bar” and “lens” (Lines 5 and 7).  This statement is indefinite because it is unclear what these shapes are.  It appears the applicant was trying to say double bar is two rectangular prisms next to each other and lens is a flattened sphere or a spheroid.  However, the specification does not provide further detail on what these shapes are.  Therefore, the shapes cannot be determined.  For examination purposes, the claim limitation will be interpreted as double bar is two rectangular prisms next to each other and lens is a flattened sphere or a spheroid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 11, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet).

Regarding Claim 2, Wilhelm discloses the bag section has a smaller wall thickness than the tray section (7 is depicted thinner in thickness than 3a and 3b, Figs 1-2; membrane is designed to have the smallest thickness in its center and steadily thicker starting from center towards edge, paragraph 0028; 7 must be thinner in order to function properly).
Regarding Claim 4, Wilhelm discloses the bag section comprises a circumferential mounting section (edges of 7 mounting on 3a and 3b, Figs 1-2); and the tray section comprises a circumferential counter-mounting section (edges of 3a and 3b mounting on 7, Figs 1-2), the 
Regarding Claim 5, Wilhelm discloses the bag section and the tray section are bonded to one another at the mounting section and at the counter-mounting section (simply covering opening of container body by membrane, a simple sealing line or sealing edge is obtained, this reduces potential leaks, paragraph 0017; the membrane and the locking and/or clamping elements are matched to one another in such a way that edge of membrane protrudes over edge of container body forming the opening and is sealingly fastened, paragraph 0025; edge zones which are connected to one another by gluing, welding, vulcanizing, or sewing connected, paragraph 0006).
Regarding Claim 6, Wilhelm discloses the bag section comprises a connection component (locking and/or clamping elements of the membrane, paragraph 0025); and the tray section comprises a counter-connection component (locking and/or clamping elements of the container body, paragraph 0025) for a non-positive locking connection or a positive locking connection or both a non-positive and positive locking connection (membrane can be locking and/or clamping elements and complementary counter-locking and/or clamping elements can be arranged on the container body, paragraph 0025), the locking connection comprising a reversible and detachable connection, of the bag section to the tray section (membrane is releasably attached to the container body by means of latching and/or clamping elements, paragraph 0024; locking connection is reversible since membrane can be attached and detached from container body).


Regarding Claim 11, Wilhelm discloses at least one tray junction area (5, Fig 1) is arranged at the tray section (5 is at 3b, Fig 1) for one of the following components of the closed-circuit respirator: absorber unit (16 is a CO2 absorber, Fig 5).
Regarding Claim 19, Wilhelm discloses the bag section further comprises a frame component (9, Figs 1-2) for a positive-locking or a non-positive locking or both a positive-locking and a non-positive locking arrangement (spring element is preferable fastened at least to the support bracket in a form fitting and/or force fitting manner, spring element can be fastened to membrane in particular releasably, paragraph 0031; form fitting or force fitting manner must have a locking connection to hold spring in place) of a breathing bag plate (support bracket on top of 7, Figs 1-2; a receptacle, a pocket, projection can be arranged on the outside of the membrane facing the support bracket, at least one support bracket runs across the center of a membrane, paragraph 0031).
Regarding Claim 21, Wilhelm discloses the bag component has essentially one of the following shapes: cuboid; bar; double bar; cylinder (bag component is shaped like a bar or 
Regarding Claim 22, Wilhelm discloses a closed-circuit respirator (apparatus of Fig 5) comprising: at least one counter-lung (1, Fig 5); a filter device (CO2 absorber 16, Fig 5); an oxygen source (17, Fig 5); and a housing (housing of apparatus of Fig 5), wherein the counter-lung, the filter device and the oxygen source are arranged in the housing (1, 16, and 17 are within housing of apparatus of Fig 5), wherein the counter-lung comprises a breathing bag (apparatus of Fig 1), the breathing bag comprising a bag component (7, 3a, and 3b, Fig 1), which encloses an inner volume (inner volume enclosed by 7, 3a, and 3b, Fig 1), the bag component reversibly assuming at least one unfolded state (unfolded state of 7, Fig 1) and a folded-in state (folded state of 7, Fig 2), the bag component enclosing a larger inner volume in the unfolded state than in the folded-in state (volume is larger in unfolded state than folded state, Figs 1-2), the bag component comprising: a one-piece bag section (7, Fig 1; 7 is a one-piece membrane that surrounds both 3a and 3b, Figs 1-2; the gas-tight membrane covers openings of container body gas-tight or that two gas-tight membranes are provided with one membrane each covering an opening gas-tight, paragraph 0029); and a one-piece tray section (3a and 3b, Fig 1), the bag section having a bag section flexibility that is higher than a tray section flexibility of the tray section (7 is more flexible than 3a and 3b, Figs 1-2; the counterlung has a dimensionally stable body and a flexible membrane, paragraph 0020; membrane is made of synthetic rubber or synthetic polymer, in particular silicone, paragraph 0023), wherein the bag section dips at least partially into the tray section in the folded-in state (7 dips downwards towards 3a and 3b, Figs 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) or, in the alternative, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) alone.
Regarding Claim 3, Wilhelm discloses the bag section and the tray section comprise different materials at least in some sections (membrane is made of synthetic rubber or synthetic polymer, in particular silicone; breathing bags are known to have a foldable base body made of an elastomer and a base and a lid, the base and lid delimiting the base body on two sides and are made much more rigid than the base body, paragraph 0007; counterlung has a dimensionally stable body and a flexible membrane, paragraph 0020; base body is made of an elastomer and the 
In the alternative, regarding Claim 3, Wilhelm discloses the claimed invention of Claim 1.  Wilhelm also discloses membrane is made of synthetic rubber or synthetic polymer, in particular silicone (paragraph 0023).  Wilhelm further discloses breathing bags are known to have a foldable base body made of an elastomer and a base and a lid, the base and lid delimiting the base body on two sides and are made much more rigid than the base body (paragraph 0007).  Wilhelm additionally discloses the counterlung has a dimensionally stable body and a flexible membrane (paragraph 0020).  Wilhelm fails to disclose the bag section and the tray section comprise different materials at least in some sections.
However, it would have been obvious for one of ordinary skill in the art to have the bag section and tray section comprise different materials at least in some sections since the membrane is established to be an elastomer and the container body is much more rigid than the membrane, implying that the two are made of two different materials.  Additionally, Wilhelm establishes that it is well-known that these breathing bags are made of different materials.  Therefore, it would have been obvious for one of ordinary skill in the art to have the bag section and tray section be of different materials since it is well-known that the breathing bags can be built with two types of materials, one that is rigid and one that is flexible.  Additionally, it is obvious the breathing bags are built with different materials in order to function properly.

Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) in view of Halpern (US 2006/0272644).

However, Halpern, of the same field of endeavor, teaches a manual ventilation or resuscitation device (Abstract) including components are an injection molding product manufactured in an injection molding process (examples of different types of manufacturing of panels, movable structures and body are overmolding, mechanical assembly of rigid paneled chassis with flexible bladder or skin to form the body, injection molding, input and output mechanism could be manufactured and integrated along with manufacturing process of body or later assembled to body, paragraph 0029) since a person of average skill in the art would readily appreciate the different types of manufacturing that can be used which are known techniques in the mechanical and design engineering art (paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the components via injection molding, as taught by Halpern, since a person of average skill in the art would readily appreciate the different types of manufacturing that can be used which are known techniques in the mechanical and design engineering art (Halpern: paragraph 0029).  Injection molding is a well-known process of creating components for these kinds of breathing bags and manual ventilation devices.  
Regarding Claim 9, Wilhelm discloses the claimed invention of Claim 4.  Wilhelm fails to disclose the mounting section or the connection component or the sealing component or any combination of the mounting section, the connection component, and the sealing component are injection molded and manufactured together with the bag section in a multicomponent injection 
However, Halpern, of the same field of endeavor, teaches a manual ventilation or resuscitation device (Abstract) including components are an injection molded and manufactured together in a multicomponent injection molding process (examples of different types of manufacturing of panels, movable structures and body are overmolding, mechanical assembly of rigid paneled chassis with flexible bladder or skin to form the body, injection molding, input and output mechanism could be manufactured and integrated along with manufacturing process of body or later assembled to body, paragraph 0029; each component can be manufactured individually, making it a multicomponent injection molding process) since a person of average skill in the art would readily appreciate the different types of manufacturing that can be used which are known techniques in the mechanical and design engineering art (paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the components via injection 
Regarding Claim 20, Wilhelm discloses the claimed invention of Claim 1.  Wilhelm fails to disclose a breathing bag plate is injection molded and configured integrally with the bag section and the breathing bag plate and is manufactured together with the bag section in a multicomponent injection molding process.
However, Halpern, of the same field of endeavor, teaches a manual ventilation or resuscitation device (Abstract) including components are an injection molded and manufactured together in a multicomponent injection molding process (examples of different types of manufacturing of panels, movable structures and body are overmolding, mechanical assembly of rigid paneled chassis with flexible bladder or skin to form the body, injection molding, input and output mechanism could be manufactured and integrated along with manufacturing process of body or later assembled to body, paragraph 0029; each component can be manufactured individually, making it a multicomponent injection molding process) since a person of average skill in the art would readily appreciate the different types of manufacturing that can be used which are known techniques in the mechanical and design engineering art (paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the breathing bag plate be configured integrally with the bag section via overmolding and manufacture the components via injection molding in a multicomponent injection molding process, as taught by Halpern, since a person of .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) in view of Feldhahn et al. (US 2008/0078386).
Regarding Claim 10, Wilhelm discloses the claimed invention of Claim 1.  Wilhelm also discloses a surface of the bag section (surface of 7, Fig 1) and a surface of the tray section (surface of 3a and 3b, Fig 1).  Wilhelm further discloses the membrane can be easily detached from container body and can be cleaned, disinfected, and/or dried particularly easily (paragraph 0024).  Wilhelm fails to disclose a surface, which surface faces the enclosed inner volume, has a roughened configuration.
However, Feldhahn, of the same field of endeavor and reasonably pertinent to the problem of fluid friction and cleaning, teaches a surface, which surface faces the enclosed inner volume, has a roughened configuration (surfaces can be designed to be rough and hydrophobic, paragraph 0053; inside wall of tube can be provided with grooves of varying sizes and configurations, paragraph 0135) to reduce flow resistance in components (paragraph 0007), provide self-cleaning properties (paragraph 0053), and reduce noise and power consumption (paragraph 0203).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a roughened, hydrophobic surface on the .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) in view of Ackerman et al. (US p).
Regarding Claim 12, Wilhelm discloses the claimed invention of Claim 11.  Wilhelm fails to disclose the at least one junction area comprises the junction area for the dispensing valve unit and is configured as a pocket protruding into the inner volume.
However, Ackerman, of the same field of endeavor, teaches resuscitator devices (Abstract) including the at least one junction area (116, Fig 1) comprises the junction area for the dispensing valve unit (200, Fig 1; 200 may be configured to control rate at which air like oxygenated air is delivered to patient, paragraph 0032; 100 can be configured to connect to other devices like an oxygen tank, paragraph 0038) and is configured as a pocket (320, Fig 3; 320 is shaped like a pocket, Fig 3) protruding into the inner volume (200 may be disposed partially within or inside flexible chamber and a portion protrudes from air inlet end, paragraph 0034) to control the rate of ventilation of the patient (paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a valve at the oxygen outlet of the device, as taught by Ackerman, to control the rate of ventilation of the patient (Ackerman: paragraph 0028).  .
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) in view of Seres et al. (US 4,252,114).
Regarding Claim 13, Wilhelm discloses the claimed invention of Claim 1.  Wilhelm fails to disclose the bag section is configured with at least one bag junction area for a pressure relief valve.
However, Seres, of the same field of endeavor, teaches a breathing bag (Abstract) including the bag section is configured with at least one bag junction area (1, Fig 2; 20 is in the side opposite of pressure plate, valve extending through adjoining side of case and is fastened to it, flexible tapes connected with side of bag, Column 2, Lines 35-50) for a pressure relief valve (20, Figs 2 and 5) to prevent overpressurizing of the bag and to allow air to escape from the bag due to excess pressure (Column 2, Lines 35-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressure relief valve on the support bracket of the membrane, as taught by Seres, to prevent overpressurizing of the bag and to allow air to escape from the bag due to excess pressure (Column 2, Lines 35-50).  Adding this valve ensures that the membrane does not get overpressurized and keeps the membrane from being stretched or damaged.
Regarding Claim 14, Wilhelm-Seres combination teaches the bag junction area is configured as an area of the bag section with increased rigidity (Wilhelm: a receptacle, a pocket, projection can be arranged on the outside of the membrane facing the support bracket, at least 
Regarding Claim 15, Wilhelm-Seres combination teaches a pressure relief valve (Seres: 20, Figs 2-5) arranged at the bag junction area for protection of the bag component against overpressure ((Wilhelm: a receptacle, a pocket, projection can be arranged on the outside of the membrane facing the support bracket, at least one support bracket runs across the center of a membrane, paragraph 0031; Seres: 20 is in the side opposite of pressure plate, valve extending through adjoining side of case and is fastened to it, flexible tapes connected with side of bag, Column 2, Lines 35-50), said pressure relief valve comprising: a valve body (Seres: body of 20, Figs 2 and 5); and a valve mechanism (Seres: 22, Figs 2 and 5) arranged in the valve body, wherein: the valve body has a fastening section for fastening on a counter-fastening section of the bag junction area in a fastening position (Seres: 20 is in the side opposite of pressure plate, valve extending through adjoining side of case and is fastened to it, flexible tapes connected with side of bag, Column 2, Lines 35-50); and the pressure relief valve is in fluid-communicating connection with the inner volume in the fastening position (Seres: 20 is in fluid communication with bag, Figs 2 and 5).
Regarding Claim 16, Wilhelm-Seres combination teaches the fastening section or the counter-fastening section fastening section or the counter-fastening section comprise a sealing section for sealing the valve body against the junction area (Seres: 20 must be inherently sealed to 1 in order for the bag and valve 20 to function properly, Figs 2 and 5).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (Machine Translation of DE 102014017954B4 provided by Espacenet) and Seres et al. (US 4,252,114) as applied to Claim 15, and in further view of Halpern (US 2006/0272644).
Regarding Claim 17, Wilhelm-Seres combination teaches the claimed invention of Claim 15.  Wilhelm-Seres combination fails to teach the valve body is injection molded and is configured integrally with the bag junction area and is formed in a multicomponent injection molding process.
However, Halpern, of the same field of endeavor, teaches a manual ventilation or resuscitation device (Abstract) including components are an injection molded and manufactured together in a multicomponent injection molding process (examples of different types of manufacturing of panels, movable structures and body are overmolding, mechanical assembly of rigid paneled chassis with flexible bladder or skin to form the body, injection molding, input and output mechanism could be manufactured and integrated along with manufacturing process of body or later assembled to body, paragraph 0029; each component can be manufactured individually, making it a multicomponent injection molding process) since a person of average skill in the art would readily appreciate the different types of manufacturing that can be used which are known techniques in the mechanical and design engineering art (paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the valve body be configured integrally .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Harwood Jr. (US 4,879,996) is a closed circuit breathing apparatus with a breathing bag and check valves 76 and 74 (Fig 1).
Swanson (US 5,787,880) is a resuscitation device with a check valve and rigid walls (Fig 2).
Wise (US 6,443,149) is a closed circuit breathing apparatus with a relief valve 50 disposed on top of canister 14 (Fig 6).
Broddner (US 2,054,387) is a lung ventilator with a leakage valve 25 on a breathing bag 3 and membrane 2 (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773